Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 16, 2017

                                       No. 04-15-00596-CR

                                     Isidro Espinosa SOLIS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2691
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

       The trial court has appointed John J. Ritenour Jr. to represent Isidro Espinosa Solis in this
appeal. We therefore reinstate this appeal on the docket of the court. The appellate record is
complete and appellant’s brief is due March 10, 2017.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court